
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.17


    Agreement ref.    TRM 00
                  



SECURITY ASSIGNMENT


THIS ASSIGNMENT is made the 4th day of September 2002

BETWEEN

(1)TRM (ATM) LIMITED of Unit 4, Brunel Centre, Newton Road, Crawley, West Sussex
RH10 2US (the "Assignor"); and

(2)NCR LIMITED of 206 Marylebone Road, London NW1 6LY ("NCR").

WHEREAS

(A)NCR has agreed to make available the Products to the Assignor under the
Agreement.

(B)The Assignor has entered into the Merchant Contracts with the Merchants
pursuant to which the Assignor has deployed the Products at the Locations for
the mutual benefit of the Assignor and the Merchants.

(C)The Assignor has undertaken to assign to NCR all of its rights, title,
benefit and interest to and in the Merchant Contracts as security for the due
performance by the Assignor of its obligations to NCR under the Agreement.

THEREFORE IT IS AGREED as follows:

1.    INTERPRETATION

        Words and expressions used in this Assignment (including the recitals
above) will have the meanings attributed to them below.

  Agreement   the rental agreement made between NCR and the Assignor, including
(if applicable) any schedule or supplement thereto, a copy of which is attached
as Exhibit A
 
Assigned Property
 
all of the property and rights assigned pursuant to clause 2.1
 
ATM
 
an automated teller machine
 
Event of Default
 
any event which would entitle NCR to terminate the Agreement or the Assignor's
rights thereunder
 
Location
 
with respect to each ATM comprised in the Products, the Merchant's premises at
which such ATM is for the time being located
 
Merchant
 
with respect to each ATM comprised in the Products, the person on whose premises
such ATM is located pursuant to the relevant Merchant Contract
 
Merchant Contracts
 
the merchant contracts made between the Assignor and its customers (as listed in
the Schedule) pursuant to which the ATMs comprised in the Products have been
deployed at the Locations together with any merchant or similar contract in
respect of any Products which may from time to time be made between the Assignor
and its customer as a consequence of or following the termination of any
Merchant Contract and/or the re-location of any Products
 
Notice
 
a notice of assignment, from the Assignor to a Merchant, in a form approved by
NCR, of the assignment contained herein
 
 
 
 

--------------------------------------------------------------------------------


 
Products
 
the equipment (comprising ATMs) which is the subject of the Agreement and
references to Products shall mean, as the context allows or requires, any
individual ATM comprised therein

2.    ASSIGNMENT

2.1In consideration of and as an inducement to NCR entering into the Agreement,
the Assignor, with full title guarantee, for the purpose of securing the
performance of the Assignor's obligations under the Agreement, hereby assigns
and agrees to assign absolutely to NCR all of the Assignor's right, title,
benefit and interest to and in the Merchant Contracts including, without
prejudice to the generality of the foregoing:


    2.1.1 with respect to each Merchant Contract, the right to locate ATM(s) at
the Location pursuant to such Merchant Contract;
 
 
2.1.2
all monies which are now or at any time hereafter may become due or owing to the
Assignor or recoverable by the Assignor (from the Merchant or otherwise) under
or arising out of each Merchant Contract or the deployment, use or operation of
ATMs at the Location pursuant to such Merchant Contract; and
 
 
2.1.3
all claims for damages in respect of breach of any Merchant Contract.

2.2Subject to the Assignor having duly discharged or performed all of its
liabilities and obligations under the Agreement, NCR shall at the request and
cost of the Assignor reassign and/or re-grant to the Assignor all of the right,
title, benefit and interest to and in the Merchant Contracts assigned to NCR by
virtue of clause 2.1.

2.3The Assignor shall remain fully liable to NCR under the Agreement
notwithstanding that this Assignment has been made.

2.4For the avoidance of doubt, the stock of banknotes which is at any time held
in any ATM does not constitute part of the Assigned Property and is expressly
excluded from the security interest hereby granted.

3.    ASSIGNOR'S COVENANTS

        The Assignor hereby covenants with NCR as follows:

3.1upon execution of this Assignment, the Assignor shall forthwith deliver a
copy of each Merchant Contract to NCR and, in the event that any ATM comprised
in the Products is re-located to a different Location, shall promptly notify NCR
of the new Location and (if not already delivered) deliver to NCR a copy of the
relevant Merchant Contract;

3.2if an Event of Default occurs, the Assignor shall procure that all monies
assigned or arising from or in connection with any of the rights, title, benefit
and interest of the Assignor under each Merchant Contract shall be promptly paid
to NCR or as NCR may direct from time to time and until so paid shall be held in
trust for NCR's benefit. NCR shall have the right to audit the Assignor's
records from time to time upon request;

3.3the Assignor will do each and every act or thing which NCR may from time to
time require to be done for the purpose of enforcing NCR's rights under each
Merchant Contract and this Assignment;

3.4except in the ordinary course of its business, the Assignor will not agree or
purport to agree any variation to any of the provisions of any Merchant Contract
which would have the effect of reducing, or delaying the time for performance
of, the Lessee's obligations thereunder;

3.5the Assignor will perform its obligations under each Merchant Contract and
shall use its best endeavours to procure that each Merchant shall perform its
obligations under the relevant Merchant Contract and NCR shall be under no
obligation of any kind whatsoever thereunder

--------------------------------------------------------------------------------

or be under any liability whatsoever in the event of any failure of the Assignor
to perform its obligations thereunder;

3.6the Assignor will immediately upon execution of this Assignment prepare,
execute and deliver to NCR in respect of each Merchant Contract an undated
Notice and undertakes to prepare, execute and deliver to NCR an undated Notice
promptly on each occasion that any Products become subject to a Merchant
Contract in respect of which a Notice has not previously been delivered to NCR.
Such Notices may be delivered by NCR to the Merchants at any time after an Event
of Default occurs; and

3.7the Assignor shall provide to NCR, on the date hereof and thereafter at
intervals not exceeding one calendar quarter, the following particulars and
information with respect to each ATM comprised in the Products:

•ATM serial number

•full name of the relevant Merchant

•Merchant's address (and the Location, if different)

•a copy of the relevant Merchant Contract (if not previously supplied pursuant
to this clause 3.7 or clause 3.1)

•the number of Cash Machine Transactions (as defined in the Merchant Contract)
carried out during the preceding period with comparisons against previous
periods

•revenue received by TRM from Cash Machine Transactions during the preceding
period with comparisons against previous periods

•fees paid to the relevant Merchant with comparisons against previous periods

4.    ASSIGNOR'S WARRANTIES

        The Assignor hereby represents and warrants to NCR that:

4.1prior to the execution of this Assignment, the benefit of any Merchant
Contract has not been assigned or charged to any person and no lien or other
encumbrance has arisen thereon;

4.2it has not done or omitted to do any act or thing which has prejudiced or may
in any way prejudice its rights under any Merchant Contract or NCR's rights
hereunder;

4.3each Merchant Contract is in full force and effect and neither the Assignor
nor the Merchant is in default thereunder and no event has occurred which, with
the giving of notice and/or the lapse of time, would constitute a breach
thereof;

4.4it has full power and authority to execute this Assignment and perform its
obligations hereunder.

5.    ADMINISTRATIVE PROVISIONS

5.1Notwithstanding the assignment herein contained:


    5.1.1 NCR shall not be obliged to make any enquiry as to the nature or
sufficiency of any payment made under any Merchant Contract or make any claim or
take any other action to collect any monies or to enforce any rights and
benefits hereby assigned to NCR or to which NCR may at any time be entitled
hereunder;
 
 
5.1.2
in the event of any circumstances whereby further performance of any Merchant
Contract becomes impossible or unlawful or is otherwise frustrated, no monies
paid to NCR under this Assignment shall be recoverable and NCR shall have the
right to take such actions as it considers necessary against the Merchant to
recover any monies payable to or on account of the Assignor under any Merchant
Contract.

--------------------------------------------------------------------------------

5.2Upon the occurrence of an Event of Default, NCR shall be entitled, without
notice or further demand, immediately to put into force and exercise all the
rights, powers and remedies possessed by it according to law as assignee of the
Assigned Property and in any event shall have the right:


    5.2.1 to collect, recover, compromise and give a good discharge for any and
all monies and claims for monies for the time being comprised in the Assigned
Property; and
 
 
5.2.2
to exercise in relation to the Assigned Property all such rights as the Assignor
then might exercise in relation to the Assigned Property.
 
 
NCR will apply any or all of the Assigned Property in or towards discharge of
the Assignor's obligations under the Agreement. Nothing that may be done by or
on behalf of NCR shall render it liable to account as mortgagee in possession
for any sums other than actual receipts.

6.    GENERAL PROVISIONS

6.1The restrictions contained in sections 93 and 103 of the Law of Property Act
1925 shall not apply to this Assignment.

6.2If any term or provision of this Assignment shall to any extent be held to be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining terms or provisions (and any other application of the said terms
or provisions) shall not in any way be affected or impaired thereby.

6.3The rights, powers and remedies provided in this Assignment are cumulative
and are not exclusive of any rights powers or remedies provided by law. No
failure or delay on the part of NCR in exercising any right, power or remedy
hereunder or under the general law shall operate as a waiver thereof nor shall
any single or partial exercise of any right, power or remedy preclude any other
or further exercise of such right, power or remedy.

6.4The Assignor irrevocably appoints NCR its attorney, with effect from the
occurrence of an Event of Default, to do all such acts and execute all such
documents which the Assignor itself could do or execute, in relation to the
Assigned Property or in connection with this Assignment or the Merchant
Contracts.

6.5The Assignor may not, without NCRs prior written consent, assign, transfer or
otherwise dispose of any of its rights or interest arising in connection with
this Assignment or any Merchant Contract.

6.6Any notice to be given under this Assignment shall be validly served if sent
by hand or by first class post or by facsimile to the relevant party at the
address given above or at its last known place of business. Notice shall be
deemed to be served, in the case of notice sent by first class post, 48 hours
after posting or, in the case of notice delivered by hand or sent by facsimile,
on the day of delivery or transmission.

6.7This Assignment is governed by and shall be construed in accordance with the
law of England.


EXECUTED AS A DEED by   )   /s/ P. A. Townsley   Director TRM (ATM) LIMITED   )
        acting by and through   )         its duly appointed officers   )   /s/
Jonathan Lass   Secretary
SIGNED by
 
)
 
/s/ Roger Bracken
 
  For and on behalf of   )   VP, NCR FSD     NCR LIMITED   )   UK, IRELAND    

--------------------------------------------------------------------------------


SCHEDULE


Name of Merchant


--------------------------------------------------------------------------------

  Address

--------------------------------------------------------------------------------

  ATM serial number

--------------------------------------------------------------------------------

  ATM location

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.17



SECURITY ASSIGNMENT
SCHEDULE
